IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SUSAN L. KATZ,                         : No. 462 WAL 2014
                                       :
                   Respondent          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
             v.                        :
                                       :
                                       :
JAMES R. KATZ,                         :
                                       :
                   Petitioner          :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.